   Case 4:21-mj-00545-BP Document 4 Filed 08/31/21            Page 1 of 1 PageID 23



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

IN THE MATTER OF THE
SEALED SEARCH WARRANTS

                        GOVERNMENT=S MOTION TO UNSEAL

       The United States, acting by and through the undersigned Acting United States

Attorney for the Northern District of Texas, and respectfully moves this Honorable Court

for an Order to UNSEAL the search warrant, application, affidavit and any attachments for

the search warrants listed below:

                                          4:21-MJ-545
                                          4:21-MJ-558

       The government has executed the search warrants in the cases listed above and

any further investigation will not require continued sealing of the documents.

       Therefore, the government requests that the search warrant, application, affidavit

and any attachment be unsealed.

                                          Respectfully submitted,

                                          PRERAK SHAH
                                          ACTING UNITED STATES ATTORNEY
                                          s/ Levi Thomas
                                          LEVI THOMAS
                                          Assistant United States Attorney
                                          Texas State Bar No. 24083963
                                          801 Cherry Street, Suite 1700
                                          Fort Worth, Texas 76102
                                          Telephone: 817-252-5200
                                          Facsimile: 817-252-5455




Government’s Motion To Unseal – Page 1
